internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-148862-02 date date distributing controlled a b c d state x e g h date i j crop k crop m n date o p plr-148862-02 dear this is in response to your letter dated date submitted on behalf of the above-indicated taxpayers requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated november december and date and letters dated january and march distributing is a state x corporation that owns and operates two farms distributing has been engaged in farming ie raising crop k and crop m since distributing has an e fiscal_year end and utilizes an inventory_method of accounting which is a combination of the cash_method_of_accounting for expense recognition purposes and inclusion of inventories of crop k and crop m for income_recognition purposes distributing has outstanding g shares of one class class a of voting common_stock owned by the estate of a aa was the sole shareholder and sole officer of distributing until his death on date i under the terms of a s last will and testament c and d a s surviving son and daughter respectively are co-executors of a s estate and are due to inherit in equal part h shares each all of a s distributing shares it has been represented that c and d each will receive h shares of distributing stock from the estate of a prior to the consummation of the proposed transaction described below distributing also has outstanding dollar_figurej of p percent debenture bonds all such securities are owned by b the mother of c and d other than the class a voting common_stock and the debenture bonds there are no other outstanding interests in distributing it has been represented that the debenture bonds do not constitute a stock interest in distributing at a special meeting of the distributing board shortly after the death of a c and d named themselves directors as well as vice-president secretary and president treasurer respectively of distributing and had discussions about the future direction of distributing because c and d had significant differences in philosophy with respect to both operating activities and future investments of distributing it was decided at another special meeting that distributing would lease its farm real_estate on a cash rent basis for the n crop year pending the probate of a s estate the distribution of a s distributing shares equally to c and d and the separation of distributing s assets equally between c and d we have received financial information indicating that distributing s farming_business has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years ending on date o the date the farm real_estate was leased for a one-year term following the death of a and pending both the probate of a s estate and the separation of distributing s assets equally between c and d plr-148862-02 c an experienced farm manager believes more risks should be taken in operating the farming_business including leveraging distributing’s nearly debt-free status to purchase additional real_estate d on the other hand is not a risk-taker and believes that distributing should minimize revenue risks by crop revenue insurance she also is against purchasing additional real_estate and believes that distributing should always maintain debt-free status once such status is achieved c and d have referred to their irreconcilable differences as a form of deadlock that is having an adverse effect on the day-to-day operations of distributing this deadlock has already caused distributing to forego the purchase of additional land and caused it to cash lease its farm_land for the n crop year accordingly c and d have decided to divide distributing’s farming_business and to go their separate ways it is proposed that distributing will transfer one of its two farms and one-half of all other business_assets to a newly-formed controlled in exchange for h shares of controlled stock and controlled’s assumption of one-half of its liabilities including one-half of the outstanding debenture bond liability distributing will distribute all of its h shares of controlled stock to d in exchange for all of d s h shares of distributing stock immediately afterwards c will own all of the outstanding_stock of distributing which will own and operate one farm and d will own all of the outstanding_stock of controlled which will own and operate the other farm both c and d will be engaged in the active_conduct of the farming_business of distributing and controlled respectively including but not limited to purchasing all of the crop inputs seed chemicals fertilizer etc assuming all risks and rewards associated with crop input costs crop yields crop prices and government subsidies and marketing and selling the crops produced on their respective farms the taxpayers have made the following representations in connection with the proposed transaction a b c d the fair_market_value of the controlled stock received by d will be approximately equal to the fair_market_value of the distributing stock surrendered by d in the exchange no part of the consideration to be distributed by distributing will be received by d as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the farming_business conducted by distributing prior to the consummation of the transaction plr-148862-02 e f g the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow c and d to go their own way the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 of the internal_revenue_code and there is no plan or intention by distributing or controlled to make an s election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction h i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l m n no property is being transferred between distributing and controlled upon which any investment_credit determined under sec_46 has been or will be claimed distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock plr-148862-02 o p q payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing of one of its two farms and one-half of all other business_assets to controlled in exchange for h shares of controlled stock and controlled’s assumption of one-half of its liabilities including one-half of the outstanding debenture bond liability as described above followed by distributing’s distribution of all of the stock of controlled to d in exchange for all the shares of distributing stock held by d will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of a portion of its assets to controlled solely in exchange for the stock of controlled and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of a portion of distributing’s assets in exchange for controlled stock as described above sec_1032 distributing will recognize no gain_or_loss upon its distribution of all of the controlled stock to d in exchange for all of d’s distributing stock sec_361 controlled’s basis in the assets received in the proposed transaction will equal the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 plr-148862-02 controlled’s holding_period of the assets received in the proposed transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of d upon receipt of the controlled stock in exchange for d’s distributing stock sec_355 the basis of the controlled stock in the hands of d immediately after the proposed transaction will be the same as the basis of the distributing stock surrendered by d in exchange therefor sec_358 the holding_period of the controlled stock received by d will include the holding_period of the distributing stock surrendered in exchange therefor provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1 a of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated sincerely richard e coss senior counsel branch office of associate chief_counsel corporate
